246 F.2d 280
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.OREGON COAST OPERATORS ASSOCIATION et al., Respondents.
No. 15383.
United States Court of Appeals Ninth Circuit.
June 19, 1957.

Jerome D. Fenton, Gen. Counsel, Stephen Leonard, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D.C., Robert J. Weiner, Atty., N.L.R.B., Portland, Or., for petitioner.
King, Miller, Anderson, Nash & Yerke, John W. Hill, Grant T. Anderson, Richard R. Morris, Babcock, Russell & McGeorge, Portland, Or., for respondents.
Before HEALY, FEE and HAMLEY, Circuit Judges.
PER CURIAM.


1
A petition has been filed by the National Labor Relations Board for the enforcement of an order against respondents.  These latter have not appeared before us.  A motion has been filed for summary judgment.  We have examined the record, the report of the Trial Examiner and the order of the Board.


2
From all this we find the order is proper and should be enforced.  National Labor Relations Board v. Cleff, 9 Cir., 214 F.2d 1.